DETAILED ACTION
This non-final action is in response to RCE filed on 08/04/2022. In this RCE, claims 1-3, 5-9, 11-14 have been amended and claims 21-22 have been added. Claims 1-3, 5-9, 11-14 and 21-22 are pending, with claims 1 and 11 being independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.

Response to Arguments
	Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to new limitation “updating a repository of the home automation installation, a repository of the home automation device” and new claims 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the response filed 08/04/2022, applicant argues in substance that:
None of the references teach or disclose a replacing method comprising a step of updating a repository of the home automation installation, a repository of the home automation device and a repository of a control scenarios in order to replace all references to the first central control unit with references to the second central control unit (from remarks pg. 9).
Examiner respectfully disagrees. Meenan teaches a repository of a control scenarios in order to replace all references to the first central control unit with references to the second central control unit. For instance, paragraph 47 of Meenan reference indicates that when a first home-networking gateway [first control unit] is replaced with a second home-networking gateway [second control unit], after the configuration information of the second home-networking gateway is stored within predetermined amount of time, first home-networking gateway is deleted. Thus, Meenan teaches a repository of a control scenarios in order to replace all references to the first central control unit with references to the second central control unit.
Regarding limitations “updating a repository of the home automation installation, a repository of the home automation device” reply on new reference. Please see mapping below. 

Claim Objections
Claims 21-22 are objected to because of the following:
Claims 21-22 recites “the home automation device is a plurality of home automation devices”. It is not clear how one home automation device is a plurality of home automation devices.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 11-14 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Meenan et al. (US 2010/0257584, Pub. Date Oct. 7, 2010), in view of Van Steen et al. (US 2010/0034119, Pub. Date Feb. 11, 2010, hereinafter Van).
As per claim 1, Meenan discloses a method (Meenan-Fig.3, Process 300) for replacing a first central control unit with a second central control unit (Meenan-Para. [0044], 115. When a home-networking gateway 115 is added to a home network (e.g., the previous home-networking gateway is upgraded or replaced), the host system 120 may provide the configuration information 124 to the home-networking gateway 115; Meenan-Para. [0049], the ability of a host system 120 to transfer the configuration information about one home-networking gateway 115 [first central control unit] to a different home-networking gateway 115 [second central control]), the method being implemented by a first configuration remote access service executed by a management unit (Meenan-Figs. 1-3, steps executed by unit of host system) and comprising the following steps: 
registration of a first set of configuration data or instructions (Meenan-Fig. 2, receive and store configuration information at 270h) associated to a first unique identifier of the first central control unit (Meenan-Para. [0044], the host system 120 may store the received identifying information 115a; Meenan-Para. [0035], The home-networking gateway 115 may include identifying information 115a, such as a MAC ("Media Access Control") address and/or a network address, that may uniquely identify a home-networking gateway 115); 
reception of a configuration request linked to a second unique identifier of the second central control unit (see Meenan-Fig.3, receive transfer confirmation to transfer configuration information at 370h; Meenan-Para. [0078], the user may confirm the transfer of configuration information when the user desires to configure a new or upgraded home-networking gateway; Meenan-Para. [0035], The home-networking gateway 115 may include identifying information 115a, such as a MAC ("Media Access Control") address and/or a network address, that may uniquely identify a home-networking gateway 115); 
determination of an association between the second central control unit and the first central control unit or determination of an association between the second unique identifier and the first unique identifier (Meenan-Para. [0079], the host system may look-up the user account and home-networking gateway [second central control unit] in a table or list that stores configuration information and is indexed by user account ... The configuration information associated with the other home-networking gateway [first central control unit] that is associated with the user account then may be retrieved); 
determination of a second set of configuration data or instructions associated to the second unique identifier of the second central control unit (Meenan-Para. [0080], The host system 320 associates the retrieved configuration information with the home-networking gateway 315 [second central control unit] (step 374h)) from the first set of configuration data or instructions associated to the first unique identifier of the first central control unit (Meenan Para. [0079], The host system 320 retrieves the configuration information, which may be associated with another home-networking gateway [first central control unit] that is associated with the user account (step 372h); Meenan Para. [0080], the host system 320 may store a list of identifiers for home-networking gateways and a list of unique identifiers associated with particular sets of configuration information); 
sending at least one configuration message comprising the second set of configuration data or instructions associated to the second unique identifier of the second central control unit to the second central control unit (Meenan-Para. [0081], the host system 320 sends the retrieved configuration information to the home-networking gateway 315 (step 378h)); and  
updating a repository of a control scenarios in order to replace all references to the first central control unit with references to the second central control unit (Meenan- Para. [0047], when a home-networking gateway is replaced with a different home-networking gateway. The home-networking gateway 43567889 may be deleted or otherwise disassociated with the JohnSmith345 account based on, for example, a user request or the passage of a predetermined amount of time after the storage of the configuration information in association with the second home-networking gateway (here, 67890643)).
Meenan does not explicitly disclose:
the first central control unit belonging to a home automation installation or to a home automation device comprising a central control unit and belonging to a home automation installation;
updating a repository of the home automation installation, a repository of the home automation device.
Van teaches:
the first central control unit belonging to a home automation installation (Van Para. [0028], the central processor 110 may act as a master device, e.g. for network control and configuration … the central processor 110 and memory 130 may be replaced with a distributed processor and memory. In one embodiment, each device may have its own processor [central control unit] and/or memory, where the various processors and/or memories of the connected devices provide for distributed information storage, control and logic processing; Van Para. [0027], the term "device" refers to a uniquely addressable functional device entity (e.g. lamp, switch); Van Para. [0066], The present system and methods may be used for control systems of lighting, security and the like … Other control systems that may include the present system and methods may be building automation systems; home control systems; atmosphere lighting systems; including other control and automation environments, such as industrial, retail, institutional, residential, and the like) or to a home automation device comprising a central control unit and belonging to a home automation installation;
updating a repository of the home automation installation ([Specification of examining applicant silences about description regarding a repository of the home automation installation. Examiner interprets any storage/ database associating with home automation system as a repository of the home automation installation]. Van Para. [0025], Once a change in the network is detected, for instance because a new device replaces an old (e.g., a broken) device, the mapping from logical addresses to physical addresses is updated; Van Para. [0027], the term "device" refers to a uniquely addressable functional device entity (e.g. lamp, switch)), a repository of the home automation device ([Specification of examining applicant silences about description regarding a repository of the home automation device. Examiner interprets any storage/ database associating with home automation device as a repository of the home automation device]. Van Para. [0056-0057], where a new device is added to the network (as opposed to replacing an existing device), the processor 110 and/or the central program repository automatically updates other devices of the network (for example, those sending data to or receiving data from or processing data for the new device) with new application software, including application control logic and/or support logic, related to the new device (if any) … all devices with new/updated functionality, or functionality relating to the new/replaced device, resolve the physical addresses of the related devices by contacting the central resolver and/or processor 110; Van Para. [0027], the term "device" refers to a uniquely addressable functional device entity (e.g. lamp, switch); Van Para. [0066], The present system and methods may be used for control systems of lighting, security and the like … Other control systems that may include the present system and methods may be building automation systems; home control systems; atmosphere lighting systems; including other control and automation environments, such as industrial, retail, institutional, residential, and the like).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Meenan in view of Van for the first central control unit belonging to a home automation installation or to a home automation device comprising a central control unit and belonging to a home automation installation; and updating a repository of the home automation installation, a repository of the home automation device.
One of ordinary skill in the art would have been motived because it offers the advantage of managing a network of devices in automation systems; home control systems (see Van Para. [0027, 0066].

As per claim 2, Meenan-Van discloses the method according to claim 1 as set forth above, Meenan-Van also discloses wherein the second set of configuration data or instructions associated to the second unique identifier of the second central control unit comprises 
at least one datum or instruction for configuring at least one emission and/or reception address of the second central control unit (Meenan-Para. [0044], The host system 120 may store the received identifying information 115a and the home-networking gateway configuration information as configuration information 124… When a home-networking gateway 115 is added to a home network (e.g., the previous home-networking gateway is upgraded or replaced), the host system 120 may provide the configuration information 124 to the home-networking gateway 115; Meenan-Para. [0035], The home-networking gateway 115 may include identifying information 115a, such as a MAC ("Media Access Control") address and/or a network address, that may uniquely identify a home-networking gateway 115) used for a 2GER3266UScommunication interface (Meenan-Para. [0040], the home-networking gateway configuration information 115b may include protocol information necessary to configure the home-networking gateway 115 to communicate with devices 112) with a home automation device of the home automation installation (Van Para. [0027], the term "device" refers to a uniquely addressable functional device entity (e.g. lamp, switch); Van Para. [0066], The present system and methods may be used for control systems of lighting, security and the like … Other control systems that may include the present system and methods may be building automation systems; home control systems; atmosphere lighting systems; including other control and automation environments, such as industrial, retail, institutional, residential, and the like).  
Similar rationale in claim 1 is applied.

As per claim 3, Meenan-Van discloses the method according to claim 1 as set forth above, Meenan-Van also disclose wherein the second set of configuration data or instructions associated to the second unique identifier of the second central control unit comprises 
at least one datum or instruction for configuring an emission and/or reception address (Meenan-Para. [0079], The retrieved configuration information may include, for example, some or all of the device information for the devices associated with the home-network, as described with respect to home-networking gateway configuration information 115b; Meenan-Para. [0037], The home-networking gateway configuration information 115b also may include device information for devices 112 associated with the home network 110 ... The device identifier may include a hardware device identifier, such as a MAC address, and/or a network address, such as a static IP address associated with the device or a dynamic IP address) used by a communication interface (Meenan-Para. [0040], the home-networking gateway configuration information 115b may include protocol information necessary to configure the home-networking gateway 115 to communicate with devices 112) of a home automation device (Van Para. [0027], the term "device" refers to a uniquely addressable functional device entity (e.g. lamp, switch); Van Para. [0066], The present system and methods may be used for control systems of lighting, security and the like … Other control systems that may include the present system and methods may be building automation systems; home control systems; atmosphere lighting systems; including other control and automation environments, such as industrial, retail, institutional, residential, and the like) related to the second central control unit of the home automation installation (Van Para. [0025], Once a change in the network is detected, for instance because a new device replaces an old (e.g., a broken) device, the mapping from logical addresses to physical addresses is updated; Van Para. [0028], the central processor 110 may act as a master device, e.g. for network control and configuration … the central processor 110 and memory 130 may be replaced with a distributed processor and memory. In one embodiment, each device may have its own processor [central control unit] and/or memory, where the various processors and/or memories of the connected devices provide for distributed information storage, control and logic processing).  
Similar rationale in claim 1 is applied.

As per claim 5, Meenan-Uchiyama-Welingkar discloses the method according to claim 1 as set forth above, Meenan also discloses wherein the step of determining the second data or instructions associated to the second identifier of the second central control unit from the at least one set of configuration data or instructions associated to the first unique identifier of the first central control unit comprises 
an at least partial copy of the first set of configuration data or instructions associated to the first unique identifier of the first central control unit (see Meenan-Para. [0079-0080], retrieves the configuration information, which may be associated with another home-networking gateway [first central control unit] that is associated with the user account (step 372h) ... The host system 320 associates the retrieved configuration information with the home-networking gateway 315 [second central control unit] (step 374h)).  

As per claim 7, Meenan-Van discloses the method according to claim 1 as set forth above, Meenan also discloses wherein the step of determining the second set of configuration data or instructions associated to the second unique identifier of the second central control unit from the first set of configuration data or instructions associated to the first unique identifier of the first central 3 GER3266UScontrol unit comprises 
an adaptation of the first configuration data or instructions associated to the first unique identifier of the first central control unit (see Meenan-Para. [0079-0080], The host system 320 retrieves the configuration information, which may be associated with another home-networking gateway [first central control unit] that is associated with the user account (step 372h) … The host system 320 associates the retrieved configuration information with the home-networking gateway 315 [second central control unit] (step 374h)).  

As per claim 8, Meenan-Van discloses the method according to claim 1 as set forth above, Meenan also discloses further comprising the following step:
registration of the second set of configuration data or instructions associated to the second unique identifier of the second central control unit in the configuration repository (Meenan-Fig. 3, Step 374h and Para. [0080], To associate the home-networking gateway 315 with the configuration information, the host system 320 may add a record to the list [configuration repository] that includes an identifier for the home-networking gateway and an identifier for the configuration information set).  

As per claim 9, Meenan-Van discloses the method according to claim 8 as set forth above, Meenan also discloses further comprising the following step: 
update of the configuration repository so as to register the effective replacement of the first central control unit with the second central control unit (Meenan- Para. [0047], when a home-networking gateway is replaced with a different home-networking gateway. The home-networking gateway 43567889 may be deleted or otherwise disassociated with the JohnSmith345 account based on, for example, a user request or the passage of a predetermined amount of time after the storage of the configuration information in association with the second home-networking gateway (here, 67890643)).

As per claim 11, Meenan discloses a method (Meenan-Fig.3, Process 300) for replacing a first central control unit with a second central control unit (Meenan-Para. [0049], the ability of a host system 120 to transfer the configuration information about one home-networking gateway 115 [previous central control unit] to a different home-networking gateway 115 [central control]), the method being implemented by second central control unit (see Meenan-Figs. 1-3, steps executed by home-networking gateway) and comprising the following steps: 
obtainment of a location identifier of a configuration service (Meenan-Para. [0048], the host system 120 may send connection information to provide access to the home-networking gateway 115. The connection information may include, for example, an Internet Protocol (IP) address or another type of network address and a port to be used to establish a connection ... The home-networking gateway 115 may establish a connection with the host system [configuration service] using the received connection information); 
sending a configuration request to the configuration service using the location identifier (Meenan-Para. [0048], The home-networking gateway 115 may establish a connection with the host system [configuration service] using the received connection information; see Meenan-Fig.3, the home-networking gateway receives and forwards the transfer confirmation to host system [configuration service] at 370g; Meenan-Para. [0078], the user may confirm the transfer of configuration information when the user desires to configure a new or upgraded home-networking gateway) and linked to an identifier of the second central control unit (Meenan-Para. [0035], The home-networking gateway 115 may include identifying information 115a, such as a MAC ("Media Access Control") address and/or a network address, that may uniquely identify a home-networking gateway 115); 
reception of at least one set of configuration data or instructions (Meenan-Para. [0081], the host system 320 sends the retrieved configuration information to the home-networking gateway 315 (step 378h)) originating from a configuration service derived from the configuration of the first central control unit (see Meenan-Para. [0079-0080], The host system 320 retrieves the configuration information, which may be associated with another home-networking gateway [first central control unit] that is associated with the user account (step 372h) ... The host system 320 associates the retrieved configuration information with the home-networking gateway 315 [central control unit] (step 374h)); 
configuration of the second central control unit on the basis of the at least one set of configuration data or instructions (Meenan-Para. [0078], The retrieved configuration information may include, for example, some or all of the device information for the devices associated with the home-network, as described with respect to home-networking gateway configuration information 115b; Meenan-Para. [0040], the home-networking gateway configuration information 115b may include protocol information necessary to configure the home-networking gateway 115 to communicate with devices 112);  
updating a repository of a control scenarios in order to replace all references to the first central control unit with references to the second central control unit (Meenan- Para. [0047], when a home-networking gateway is replaced with a different home-networking gateway. The home-networking gateway 43567889 may be deleted or otherwise disassociated with the JohnSmith345 account based on, for example, a user request or the passage of a predetermined amount of time after the storage of the configuration information in association with the second home-networking gateway (here, 67890643)).
Meenan does not explicitly disclose:
the first central control unit belonging to a home automation installation or to a home automation device comprising a central control unit and belonging to a home automation installation; 
updating a repository of the home automation installation, a repository of the home automation device.
 Van teaches:
the first central control unit belonging to a home automation installation (Van Para. [0028], the central processor 110 may act as a master device, e.g. for network control and configuration … the central processor 110 and memory 130 may be replaced with a distributed processor and memory. In one embodiment, each device may have its own processor [central control unit] and/or memory, where the various processors and/or memories of the connected devices provide for distributed information storage, control and logic processing; Van Para. [0027], the term "device" refers to a uniquely addressable functional device entity (e.g. lamp, switch); Van Para. [0066], The present system and methods may be used for control systems of lighting, security and the like … Other control systems that may include the present system and methods may be building automation systems; home control systems; atmosphere lighting systems; including other control and automation environments, such as industrial, retail, institutional, residential, and the like) or to a home automation device comprising a central control unit and belonging to a home automation installation; 
updating a repository of the home automation installation ([Specification of examining applicant silences about description regarding a repository of the home automation installation. Examiner interprets any storage/ database associating with home automation system as a repository of the home automation installation]. Van Para. [0025], Once a change in the network is detected, for instance because a new device replaces an old (e.g., a broken) device, the mapping from logical addresses to physical addresses is updated; Van Para. [0027], the term "device" refers to a uniquely addressable functional device entity (e.g. lamp, switch)), a repository of the home automation device ([Specification of examining applicant silences about description regarding a repository of the home automation device. Examiner interprets any storage/ database associating with home automation device as a repository of the home automation device]. Van Para. [0056-0057], where a new device is added to the network (as opposed to replacing an existing device), the processor 110 and/or the central program repository automatically updates other devices of the network (for example, those sending data to or receiving data from or processing data for the new device) with new application software, including application control logic and/or support logic, related to the new device (if any) … all devices with new/updated functionality, or functionality relating to the new/replaced device, resolve the physical addresses of the related devices by contacting the central resolver and/or processor 110; Van Para. [0027], the term "device" refers to a uniquely addressable functional device entity (e.g. lamp, switch); Van Para. [0066], The present system and methods may be used for control systems of lighting, security and the like … Other control systems that may include the present system and methods may be building automation systems; home control systems; atmosphere lighting systems; including other control and automation environments, such as industrial, retail, institutional, residential, and the like).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Meenan in view of Van for the first central control unit belonging to a home automation installation or to a home automation device comprising a central control unit and belonging to a home automation installation; and updating a repository of the home automation installation, a repository of the home automation device.
One of ordinary skill in the art would have been motived because it offers the advantage of managing a network of devices in automation systems; home control systems (see Van Para. [0027, 0066]..

As per claim 12, Meenan-Van discloses the method according to claim 11 as set forth above, Meenan-Van also discloses wherein the configuration step comprises a configuration of at least one emission and/or reception address of the second central control unit (Meenan-Para. [0044], The host system 120 may store the received identifying information 115a and the home-networking gateway configuration information 115b as configuration information 124. When a home-networking gateway 115 is added to a home network (e.g., the previous home-networking gateway is upgraded or replaced), the host system 120 may provide the configuration information 124 to the home-networking gateway 115; Meenan-Para. [0035], The home-networking gateway 115 may include identifying information 115a, such as a MAC ("Media Access Control") address and/or a network address, that may uniquely identify a home-networking gateway 115) used for a communication interface (Meenan-Para. [0040], the home-networking gateway configuration information 115b may include protocol information necessary to configure the home-networking gateway 115 to communicate with devices 112) with a home automation device of the home automation installation (Van Para. [0027], the term "device" refers to a uniquely addressable functional device entity (e.g. lamp, switch); Van Para. [0066], The present system and methods may be used for control systems of lighting, security and the like … Other control systems that may include the present system and methods may be building automation systems; home control systems; atmosphere lighting systems; including other control and automation environments, such as industrial, retail, institutional, residential, and the like), the configuration being carried out on the basis of at least one emission and/or reception address value comprised in the at least one set of configuration data or instructions (Meenan-Para. [0035], The home-networking gateway 115 may include identifying information 115a, such as a MAC ("Media Access Control") address and/or a network address, that may uniquely identify a home-networking gateway 115).  
Similar rationale in claim 11 is applied.

As per claim 13, Meenan-Van discloses the method according to claim 11 as set forth above, Meenan-Van also discloses wherein the configuration step comprises a sending of a control message (Meenan-Para. [0037], The home-networking gateway configuration information 115b also may include device information for devices 112 associated with the home network 110. Device information may include a device identifier for a device, such as devices 112a-112h. The device identifier may include a hardware device identifier, such as a MAC address, and/or a network address, such as a static IP address associated with the device or a dynamic IP address. The dynamic IP address may be assigned by home-networking gateway 115 [sending of a control message]) to at least one home automation device (Van Para. [0027], the term "device" refers to a uniquely addressable functional device entity (e.g. lamp, switch); Van Para. [0066], The present system and methods may be used for control systems of lighting, security and the like … Other control systems that may include the present system and methods may be building automation systems; home control systems; atmosphere lighting systems; including other control and automation environments, such as industrial, retail, institutional, residential, and the like) for a modification of an emission and/or reception address (Meenan-Para. [0037], The dynamic IP address may be assigned by home-networking gateway 115 [sending of a control message]) used by a communication interface (Meenan-Para. [0040], the home-networking gateway configuration information 115b may include protocol information necessary to configure the home-networking gateway 115 to communicate with devices 112) of the home automation device with the second central control unit of the home automation installation (Van Para. [0028], the central processor 110 may act as a master device, e.g. for network control and configuration … the central processor 110 and memory 130 may be replaced with a distributed processor and memory. In one embodiment, each device may have its own processor [central control unit] and/or memory, where the various processors and/or memories of the connected devices provide for distributed information storage, control and logic processing; Van Para. [0027], the term "device" refers to a uniquely addressable functional device entity (e.g. lamp, switch); Van Para. [0066], The present system and methods may be used for control systems of lighting, security and the like … Other control systems that may include the present system and methods may be building automation systems; home control systems; atmosphere lighting systems; including other control and automation environments, such as industrial, retail, institutional, residential, and the like)), on the basis of at least one emission and/or reception address value comprised in the at least one set of configuration data or instructions (Meenan-Para. [0079], The retrieved configuration information may include ... with respect to home-networking gateway configuration information 115b; Meenan-Para. [0037], The home-networking gateway configuration information 115b also may include device information for devices 112 associated with the home network 110. Device information may include a device identifier for a device, such as devices 112a-112h. The device identifier may include a hardware device identifier, such as a MAC address, and/or a network address, such as a static IP address associated with the device or a dynamic IP address).  
Similar rationale in claim 11 is applied.

As per claim 21, Meenan-Van discloses the method according to claim 1 as set forth above, Meenan does not explicitly disclose wherein the home automation device is a plurality of home automation devices each comprising a central control unit and belonging to a home automation installation and the updating step updates a repository of each of the plurality of home automation devices in order to replace all references to the first central control unit with references to the second central control unit.
Van teaches:
the home automation device is a plurality of home automation devices (Van Para. [0027], a single device 120 is shown in FIG. 1, but it should be understood that many devices may be included in the network 100; Van Para. [0033], more than one device of the same type may be uniquely identified and connected to the network; each device of the same type being distinguished based on its location, owner, function and/or device features, such as the "refrigerator in the kitchen" and the "refrigerator in the basement;" or "dad's switch" and "grandma's switch;" or "reading lamp" and "general lighting lamp;" or "wall-mounted switch" and "portable switch," and the like. Of course, devices may be grouped together and identified using a group logical address, for example; Van Para. [0066], The present system and methods may be used for control systems of lighting, security and the like … Other control systems that may include the present system and methods may be building automation systems; home control systems; atmosphere lighting systems; including other control and automation environments, such as industrial, retail, institutional, residential, and the like) each comprising a central control unit and belonging to a home automation installation (Van Para. [0028], the central processor 110 may act as a master device, e.g. for network control and configuration … the central processor 110 and memory 130 may be replaced with a distributed processor and memory. In one embodiment, each device may have its own processor [central control unit] and/or memory, where the various processors and/or memories of the connected devices provide for distributed information storage, control and logic processing) and the updating step updates a repository of each of the plurality of home automation devices in order to replace all references to the first central control unit with references to the second central control unit ([Specification of examining applicant silences about description regarding a repository of the home automation device. Examiner interprets any storage/ database associating with home automation device as a repository of the home automation device]. Van Para. [0027], a single device 120 is shown in FIG. 1, but it should be understood that many devices may be included in the network 100; Van Para. [0056-0057], where a new device is added to the network (as opposed to replacing an existing device), the processor 110 and/or the central program repository automatically updates other devices of the network (for example, those sending data to or receiving data from or processing data for the new device) with new application software, including application control logic and/or support logic, related to the new device (if any) … all devices with new/updated functionality, or functionality relating to the new/replaced device, resolve the physical addresses of the related devices by contacting the central resolver and/or processor 110).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Meenan in view of Van for wherein the home automation device is a plurality of home automation devices each comprising a central control unit and belonging to a home automation installation and the updating step updates a repository of each of the plurality of home automation devices in order to replace all references to the first central control unit with references to the second central control unit.
One of ordinary skill in the art would have been motived because it offers the advantage of managing a network of devices in automation systems; home control systems (see Van Para. [0027, 0066].

Claim 14 and 22 are method claim recite subject matter similar to those recited in claim 3 and 21 respectively; thus, claims 14 and 22 is rejected under similar rationales.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Meenan et al. (US 2010/0257584, Pub. Date Oct. 7, 2010), in view of Van Steen et al. (US 2010/0034119, Pub. Date Feb. 11, 2010, hereinafter Van), and further in view of Meruva et al. (US 2017/0371309, Filed Jun. 22, 2016).
As per claim 6, Meenan-Van discloses the method according to claim 1 as set forth above, Meenan also discloses wherein the step of determining the second set of configuration data or instructions associated to the second unique identifier of the second central control unit (Meenan-Para. [0080], The host system 320 associates the retrieved configuration information with the home-networking gateway 315 [second central control unit] (step 374h)) from the first set of configuration data or instructions associated to the first unique identifier of the first central control unit (Meenan-Para. [0079], The host system 320 retrieves the configuration information, which may be associated with another home-networking gateway [first central control unit] that is associated with the user account (step 372h)).
Meenan does not explicitly disclose:
a modification of a format of the configuration data or instructions associated to the first unique identifier of the first central control unit or a modification of a structure of the first configuration data or instructions associated to the first unique identifier of the first central control unit.  
Meruva teaches:
a modification of a format of the configuration data or instructions associated to the first unique identifier of the first central control unit or a modification of a structure of the first configuration data or instructions associated to the first unique identifier of the first central control unit (Meruva-Para. [0039], the received programming information can be converted from a first format type that is compatible with the controller 104 (e.g., a legacy controller) to a second format type that is compatible with a new and/or upgraded controller; Meruva-Para. [0010], legacy (e.g., existing, installed, old, etc.) controllers).  
 It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Meenan in view of Meruva for modification of a format of the configuration data or instructions or a modification of a structure of the configuration data or instructions.
One of ordinary skill in the art would have been motived because it offers the advantage of allowing new device to execute the converted programming information received from old device to control the system (Meruva-Para. [0053]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marten et al. (US 2017/0168469) Home Automation Data Storage System And Methods;
Meitl et al. (US 2017/0181254) Configuring Lighting Electronics Using Database And Mobile Device
Frutiger et al. (US 2006/0159007) System And Method For Automatically Replacing Nodes In A Network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH NGUYEN whose telephone number is (571)272-4487. The examiner can normally be reached Monday-Friday: 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMAL B DIVECHA can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH NGUYEN/Examiner, Art Unit 2453                                                                                                                                                                                                        
/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
10/28/22